Title: Pardon for Charles Clayton, 27 January 1817
From: Madison, James
To: 


        
          [27 January 1817]
        
        Whereas it has been represented to me that Charles Clayton, a youth of the State of New york, and the son of a respectable Individual of that state, had enlisted, as a Private, during the late war between the United States and

Great Britain, in the army of the United States, and that the said Charles Clayton deserted therefrom, and took refuge in the British Province of upper Canada, where he has remained ever since; and whereas Circumstances render it just & proper, on many considerations, that the said youth should be restored to his family & Country, without encountering the hazard of any personal danger, on account or by reason of his desertion from the army of the United States, as aforesaid: Now, therefore, be it known that I, James Madison, President of the United States, in consideration of the premises, and for other good causes me thereunto moving, have pardoned, and I do hereby pardon the said Charles Clayton for the offence referred to; willing & requiring that he may be permitted to return Home, without any molestation or hindrance, & that he may continue exempt & free from any prosecution by reason of his desertion, as aforesaid.
        In testimony whereof I have hereunto set my Hand & caused the seal of the United States to be affixed.
        Done at the City of Washington this 27th day of January AD 1817 & of the Independence of the U.S the forty first
        
          James MadisonBy the PresidentJas Monroe Secretary of State.
        
      